[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The Court having heard the parties in this matter, finds the issues for the plaintiff. A judgment of foreclosure of the Mechanics Lien in the amount of $375.00 plus taxable costs in the amount of $223.00 shall enter. No attorney's fees are awarded.
A foreclosure by sale is ordered. Attorney Peter Stark of Milford is appointed as the Committee to Sell. The sale date is set for June 25, 1994 at Noon. Inspection at 10:00 AM on the date of sale. Advertising shall be in the New Haven Register three Saturdays prior to sale: sign shall be placed on the property one month prior to sale. The Committee shall incur no expense until six weeks before the sale date.
COPPETO, J. CT Page 10564